Citation Nr: 1018741	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  99-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, asserted to be secondary to the service-connected 
residuals of frostbite, to include peripheral neuropathy.

2.  Entitlement to service connection for a bilateral knee 
disability, asserted to be secondary to the service-connected 
residuals of frostbite, to include peripheral neuropathy.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1951 
to July 1953 and from November 1954 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO denied service connection for low back and 
bilateral knee disabilities, both asserted to be secondary to 
the service-connected residuals of frostbite, to include 
peripheral neuropathy.  In addition, the RO denied a total 
disability rating based on individual unemployability (TDIU).

Following receipt of notification of that determination, the 
Veteran perfected a timely appeal with respect to the denial 
of his secondary service connection and TDIU claims.  In May 
2005, the Board denied both secondary service connection 
issues and remanded the TDIU claim to the RO, through the 
Appeals Management Center (AMC) in Washington, D.C. for 
further evidentiary development.

In November 2006, the United States Court of Appeals for 
Veterans Claims (Court), pursuant to a Joint Motion, vacated 
that portion of the Board's decision that had denied the 
secondary service connection claims and remanded the matter 
for further evidentiary development.  In August 2007, the 
Board, in turn, remanded these issues to the RO, through the 
AMC, for completion of the requested development.  Following 
completion of the development requested in the May 2005 
remand (regarding the TDIU claim) and in the August 2007 
remand (concerning the secondary service connection claims) 
as well as a continued denial of these issues, the AMC, in 
May 2008, returned the case to the Board for further 
appellate review.

In July 2008, the Board again denied the secondary service 
connection claims, as well as the claim of entitlement to a 
TDIU.  In December 2009, the Court, pursuant to a Joint 
Motion, vacated the July 2008 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back 
disability and a bilateral knee disability, as well as 
entitlement to a TDIU.  Pursuant to the December 2009 Court 
Order and Joint Motion, further development is necessary.

By way of history, in support of the service connection claim 
for a bilateral knee disability, in an August 2000 statement, 
Dr. Ballester, a private physician who had treated the 
Veteran since 1995, concluded that the Veteran's knee 
problems were related to his service-connected frostbite 
residuals (including peripheral neuropathy). The doctor 
explained that "the neuropathy causes muscular weakness, 
[and] the weakness [in turn] causes inadequate, laborious 
walking, and imbalanced pressure in the cartilage of [the] 
knees" and that "this pressure causes wearing of the 
cartilage . . . [which in turn results in] osteoarthritis." 

In January 2008, the Veteran underwent a VA joints 
examination.  The examiner noted that the Veteran had an 
antalgic gait, and diagnosed the Veteran with degenerative 
joint disease in the knees and chondromalacia patellae.  The 
examiner determined that it was less likely than not that the 
Veteran's bilateral knee disability was caused or aggravated 
by his service-connected peripheral neuropathy of the lower 
extremities.  Also, in January 2008, the Veteran underwent a 
VA examination of the spine by the same examiner who 
conducted the joints examination.  The examiner concluded 
that the Veteran's diagnosed low back disabilities were not 
caused or aggravated by the service connected frostbite 
residuals.  

The 2009 Joint Motion indicates that the parties' re-
examination of the medical evidence of record gives rise to 
the question of the thoroughness of the VA examiner's review 
of the claims folder.  It was noted that while the positive 
private medical opinion attributed the Veteran's knee 
arthritis to his compromised gait due to his peripheral 
neuropathy, the VA examiner did not discuss whether the 
altered gait has any impact on the back and bilateral knee 
disabilities.  As such, additional VA examinations should be 
requested.

Finally, with regard to the Veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the Veteran's pending service 
connection claims, as the resolution of those claims might 
have bearing upon the claim for a TDIU rating.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim. Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The Board also notes that in February 
2010 correspondence, the Veteran's representative requested a 
VA examination to determine whether the Veteran's service-
connected disabilities render him unemployable.  The 
representative also requested that various records be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the 
Veteran is in receipt of disability 
benefits from the Social Security 
Administration (SSA).  If so, request 
from the SSA all records related to the 
Veteran's claim for Social Security 
benefits, including copies of all 
decisions or adjudications.

2.  The RO should also ensure that any 
outstanding VA medical evidence and any 
vocational rehabilitation folder(s) are 
associated with the claims folder.

3.  If the Veteran identifies additional 
private treatment, the RO should request 
the private medical records after 
obtaining any necessary authorization 
from the Veteran.  

4.  The Veteran should be afforded a VA 
examination to ascertain the etiology of 
the currently diagnosed bilateral knee 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached.

For each knee disability identified, the 
examiner should provide an opinion as to 
whether it at least as likely as not 
(i.e., is there at least a 50 percent 
probability) was aggravated by his 
service-connected frostbite residuals.  
If so, the examiner should identify the 
baseline level of disability (prior to 
aggravation) and the permanent, 
measurable increase in the severity of 
the knee disability attributable to the 
service-connected frostbite residuals.  
In doing so, the examiner is requested to 
comment on any effect the Veteran's 
altered gait has on his bilateral knee 
disability, and reconcile any opinion 
with Dr. Ballester's August 2000 opinion. 

5.  The Veteran should be afforded a VA 
examination to ascertain the etiology of 
the currently diagnosed low back 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached.

For any low back disability identified, 
the examiner should provide an opinion as 
to whether it at least as likely as not 
(i.e., is there at least a 50 percent 
probability) was aggravated by his 
service-connected frostbite residuals.  
If so, the examiner should identify the 
baseline level of disability (prior to 
aggravation) and the permanent, 
measurable increase in the severity of 
the back disability attributable to the 
service-connected frostbite residuals.  
In doing so, the examiner is requested to 
comment on any effect the Veteran's 
altered gait has on his back disability.  

6.  The RO should have an appropriate VA 
clinician review the Veteran's claims 
folder to determine the impact his 
service-connected disabilities as a whole 
have on his ability to obtain and 
maintain employment.  The claims folder, 
including a copy of this Remand, should 
be made available to the examiner.  The 
examiner should indicate that the claims 
folder has been reviewed.

7.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


